Citation Nr: 1509926	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  09-09 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include an anxiety disorder and schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Appellant served on active duty from October 1979 to October 1982. 

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans' Affairs (VA).

The appeal was REMANDED to the RO in October 2012.  However, as all development requested by the Board was not accomplished, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Appellant's claim.  See 38 C.F.R. § 19.9.   

The Board previously remanded the claim to obtain inpatient (i.e. clinical) records of psychiatric treatment from Madigan Army Hospital during 1980 from the National Personnel Records Center (NPRC).  The claims folder does not contain documentation of the attempts that were made to obtain records.

In the prior Remand, the Board also requested that the RO obtain copies of all records of post-service psychiatric treatment to include records from Southwestern State Hospital in Thomasville, Georgia that date from October 1982 until December 1989.  In November 2012, the Appeals Management Center (AMC) sent the Appellant a letter requesting that he identify and submit appropriate forms to obtain these records.  While the Appellant submitted a VA Form 21-4142, Authorization and Consent to Release Information to VA, in January 2013, it did not pertain to the 1980's treatment at Southwestern State Hospital in Thomasville, Georgia.  Since the case is being remanded, the RO should make another attempt to obtain these records.  

Finally, the Appellant's ongoing VA treatment records should be requested, and if necessary, and addendum medical opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Appellant's complete service treatment records, to include all mental health treatment records, clinical records, and/or hospitalization records, to specifically include any inpatient records from Madigan Army Hospital during 1980.  The claims folder should contain documentation of all attempts made to obtain records.

2.  Make arrangements to obtain the Appellant's complete treatment records from Southwestern State Hospital in Thomasville, GA, dated from October 1982 to December 1989.  The claims folder should contain documentation of all attempts made to obtain records.

3.  Make arrangements to obtain the Appellant's complete VA treatment records, dated since February 2013.

4.  If additional records are obtained, the case should be referred to the VA psychologist that conducted the February 2013 VA examination for a supplemental opinion concerning the diagnosed psychiatric disorders.  

The examiner should provide an opinion as to whether any psychiatric disorder found to be present (i.e., an anxiety disorder, schizophrenia, etc.) had its clinical onset during active service or is related to any incident of service, to include to the Veteran's in-service psychiatric complaints/treatment.  The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

If the prior VA examiner is not available, an opinion may be obtained from another qualified VA examiner.  The Appellant should not be scheduled for an examination unless deemed necessary by the VA medical professional rendering an opinion on this claim.  The entire claims file and a copy of this remand must be made available to and reviewed by the examiner.  

5.  Then re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Appellant and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




